—Order unanimously affirmed without costs. Memorandum: Family Court properly denied petitioner’s objections to the order of the Hearing Examiner dismissing the petition pursuant to Family Court Act article 4 for modification of an order of child support. The order sought to be modified is actually an order pursuant to Family Court Act § 516 approving a compromise agreement for support of a child born out of wedlock. Petitioner contends that Family Court Act § 516 is unconstitutional because it discriminates against children born out of wedlock (see, Williams v Lambert, 902 F Supp 460 [SD NY]). As a preliminary matter, we note that the record does not indicate that the Attorney General was notified of the constitutional challenge to Family Court Act § 516, as required by CPLR 1012 (b). In any event, even if we were to agree with petitioner that the statute is unconstitutional, we would nevertheless conclude that she is not entitled to the relief requested in the petition. Were we to conclude, contrary to the determination of Family Court, that the compromise agreement is incorporated in a support order capable of modification, the only possible basis for modification of such an order by Family Court is that the child is not receiving adequate support (see, Matter of Brescia v Fitts, 56 NY2d 132, 139-140). No such allegation appears in the petition, nor has petitioner submitted any evidentiary material to support such an allegation (see, Family Ct Act § 451). Under the circumstances, we need not reach any other issue. (Appeal from Order of Onondaga County Family Court, Bersani, J. — Support.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.